         Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
                    v.                           )
                                                 )
WILLIAM FACTEAU,                                 ) Criminal No. 15-10076-ADB
PATRICK FABIAN                                   )
                                                 )
                                                 )
                                                 )

   GOVERNMENT'S SENTENCING MEMORANDUM AS TO WILLIAM FACTEAU

        The United States submits this memorandum in support of its recommendation that the

Defendant William Facteau (“Defendant” or “Facteau”) be sentenced to term of six months

incarceration and six months of home detention, supervised release for one year, a fine of

$1,000,000 and a special assessment of $250. Such a sentence is warranted based upon the

Defendant’s serious criminal activity and his abuse of a position of great privilege, trust and

responsibility for the health of others. It will also serve to avoid sentencing disparities by

ensuring that a white-collar defendant serves jail time for a corporate crime just as many non-

white collar defendants serve long sentences of incarceration for street crimes.

        As the Court found, this is not a case of criminal culpability for a corporate officer merely

based upon his position or job responsibilities. Here, Facteau made key decisions and directed

and participated personally in the criminal violations of the federal Food, Drug, and Cosmetic Act

(“FDCA”). In fact, the jury’s verdict and the evidence at trial demonstrate that Facteau was not

just a participant in the criminal conduct, not just aware of it, not just negligent in failing to

prevent it. He was a mastermind and driver of the crimes that resulted in approximately $40

million in sales of medical devices that were adulterated and misbranded. He should be sentenced

to a jail sentence in order to appropriately punish his conduct and send a clear message to other
          Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 2 of 21



 such health care executives who seek to end-run the FDA regulatory system and its protections

 for the patients of this country.

I.       SUMMARY OF EVIDENCE

         Facteau caused illegal sales of a medical device known as the Relieva Stratus Microflow

 Spacer (“Stratus”) for intended uses for which it had not been cleared or approved by the FDA.

 Stratus was a medical device for implanting a small balloon with tiny holes in the nasal sinuses.

 Facteau knew the Stratus was designed and intended to provide sustained delivery of drugs and,

 in particular, steroids, to the sinuses. He knew it did not work for the use for which Acclarent

 submitted it to the FDA and the use for which the FDA cleared it: as a spacer filled with saline.

         From about 2008 through 2011, Facteau caused the Acclarent sales and marketing teams

 to sell the Stratus intending it to be used as a steroid delivery device. Even after Johnson &

 Johnson purchased Acclarent in 2010 and directed Acclarent to stop promoting the Stratus at all

 due to the extensive off-label use of the product, Facteau and Fabian continued to direct Acclarent

 employees to market the Stratus for use as a steroid delivery device in 2010 and 2011.

         When Johnson & Johnson purchased Acclarent for $785 million in 2010, Facteau made

 approximately $32 million from his stock options and other compensation.

                    The Development of the Stratus and Distribution Strategy

         Beginning in about 2005, Facteau caused Acclarent and its engineers to develop and

 design the Stratus to provide sustained release of the steroid Kenalog-40 in the nasal passages by

 designing a reservoir with a pattern of holes to try to slowly release the Kenalog-40 over an

 extended period of time. The Stratus, however, was not designed to work as a spacer and had no

 design specifications to mechanically maintain any particular space.

         In August 2006, Facteau caused Acclarent to submit a 510(k) notification to the FDA

 requesting clearance to market the Stratus as a post-operative spacer. Based upon Acclarent’s

                                                  2
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 3 of 21



false representations that the device was intended to mechanically maintain an opening to the

sinus following surgery and could moisten the sinus with saline, the FDA concluded that the

device was substantially equivalent to a legally marketed device, and cleared it to be marketed for

that intended use only; i.e. to mechanically maintain an opening to the sinus.

       On April 16, 2007, Acclarent asked the FDA to expand the indications for Stratus to add

language that the device was “also indicated for use to irrigate the sinus space for diagnostic and

therapeutic procedures.” On May 21, 2007, the FDA wrote to Acclarent that such changes could

not be made based upon the existing submissions and evidence and stated as follows:

       Based solely on the change or modifications that you have described, it appears
       that you have significantly changed or modified the design, components, methods
       of manufacture, device labeling or intended use of the device referenced above.

       In addition, on or about December 5, 2007, the FDA determined that the study of the

Stratus for Kenalog-40 delivery raised significant risks and prohibited Acclarent from continuing

such a study without first seeking and obtaining FDA approval for the study.

                 Facteau Approves the Launch of Stratus Intending It to Be
               Used for Steroid Delivery Without FDA Approval or Clearance

       In about January 2008, Facteau decided to launch the Stratus, even though he knew

Acclarent did not have FDA clearance for the device to be used for drug delivery and intended the

device to be used for drug delivery. As CEO, Facteau had final authority over whether Acclarent

began to distribute the Stratus and approved the decision to launch the Stratus without FDA

clearance for its intended use to deliver steroids. Under the direction of Facteau, from about

February 2008 through 2011, Acclarent distributed the Stratus to physicians intending that it be

used for steroid delivery and for implantation longer than 14 days, while purporting to distribute it

for its FDA-cleared use as a spacer to be used with saline.




                                                 3
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 4 of 21



       In the summer of 2008, Facteau and Fabian prepared for a full commercial launch of the

Stratus and trained Acclarent’s sales force and physicians to use the product as a Kenalog-40

delivery device. Facteau and Fabian directed others at Acclarent to prepare sales and promotional

materials for the Stratus that did not promote it for its FDA-cleared intended use as a spacer.

Instead, they promoted it to deliver a fluid to bathe the sinuses. The primary Stratus promotional

brochure had a picture of the Stratus inflated with a milky white substance intended to look like

Kenalog-40r. Beginning in late summer 2008, under the direction of Facteau and Fabian,

Acclarent representatives shared these promotional pieces with doctors to whom they were

marketing the Stratus as a steroid delivery device.

       Facteau pursued this full commercial launch despite receiving objections from a physician

on Acclarent Scientific Advisory Board and despite Facteau’s own acknowledgement that the

product was not ready. One physician wrote to Facteau and others on Acclarent’s Scientific

Advisory Board, objecting to the launch of the Stratus on the following grounds, among others:

       – Acclarent is marketing and making available for sale a new sinus implant for
         delivery of medications intended to eliminate the need for traditional surgery on
         the target sinus . . .
       –The device is NOT FDA approved for use with any medication,
       –The device has no efficacy data to support its use for any degree of sinus
         inflammation
       – The device has limited safety data derived primarily from experienced
         rhinologists

Facteau replied and agreed that the Stratus was not FDA-approved for use with any

medication in the United States. He also conceded that the “SPACER [was] not ready for

prime time.” In this email exchange, Facteau also stated:

       The efficacy and indications have not yet been determined. The best way to think
       about this technology today is as another tool in your armamentarium to manage
       your surgical patients where you think they may benefit from a local dose of
       steroid to reduce inflammation . . .



                                                 4
           Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 5 of 21



       On September 16, 2008, Facteau conducted two nationwide sales conference calls with

required attendance by all Acclarent sales and marketing employees. During these mandatory

conference calls, Facteau instructed the sales force to tell physicians that local drug delivery has a

role in treating ethmoid disease and to position the Stratus as a more effective way to deliver an

agent. The sales force was not instructed on how to sell the Stratus for its only cleared use – as a

spacer with saline.

       Even after Johnson & Johnson purchased Acclarent in 2010 and declared that there was to

be no promotion at all of the Stratus, Fabian wrote to the sales managers and the entire sales force

(copying Facteau) instructing the sales force to continue to sell Stratus and that all on-label

discussions were acceptable. In that email, Fabian explained: “declining Stratus business

(ignoring stratus business) has shown a strong correlation to declining core business.”

II.    GUIDELINES CALCULATION

       A.       As the Court Recognized, the Evidence at Trial Established that the Criminal
                Activity Involved More Than Five Participants and Was Otherwise Extensive.

       The evidence at trial demonstrated that Facteau and Fabian directed the conduct for which

they were convicted and that most, if not all, of the Acclarent sales force carried out the scheme.

Thus, Facteau and Fabian were organizers and leaders of criminal activity that involved five or

more participants and was otherwise extensive under USSG § 3B1.1(a).

       The evidence showed that the Acclarent sales force of over 100 representatives and

managers (GX 2533 at 28-29) was trained to sell – and did sell – the Stratus solely for a use that

they knew the FDA had not cleared: as a drug delivery device with Kenalog-40. 1 As set forth



       1
         See, e.g., GX0959 (invitation to September 2008 national conference call held by
Facteau and attended by Fabian where entire Acclarent sales force received direction to sell
Stratus as drug delivery device); GX2550_001 (Facteau’s notes for September 2008 national


                                                  5
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 6 of 21



below, numerous sales representatives and managers testified that their managers trained them to

sell the Stratus only for steroid delivery and that they did just that even though they knew the

Stratus did not work for its FDA-cleared use as a spacer with saline:

       •   Molly Vanderkarr, sales representative and manager: 5 Trial Tr. 123-24 (she
           understood a manufacturer may sell products only for cleared/approved uses, she
           never sold Stratus for its cleared intended use); 5 Trial Tr. 143-44 (she did not want to
           put her off-label discussions in writing because she knew they were wrong; for this
           reason, she told sales representative Jason Elmore to remove the word “drug” from an
           email, while still intending the same message); 6 Trial Tr. 15-17 (sales talk by sales
           representative Tim Steele recommended the Stratus as steroid delivery device and was
           discussed as successful in calls with Fabian); 7 Trial Tr. 35-37 (she sold more than $1
           million of Stratus); 7 Trial Tr. 49-50 (she did not sell the Stratus solely for its FDA-
           cleared indication); 7 Trial Tr. 61-63 (no one in the sales force followed regulatory
           training in selling Stratus; throughout time she sold Stratus, she encouraged doctors to
           use it with Kenalog-40).

       •   Kevin Convery, sales representative and trainer: 8 Trial Tr. 203, 9 Trial Tr. 17 (the
           Acclarent R&D team, including Dan Latimer, Dan Harfe and/or John Chang,
           described the device to doctors as a drug delivery device,); 9 Trial Tr. 32-35 (he
           prepared sales material that discussed the Stratus’s use for drug delivery and shared
           that presentation with physicians, other sales representatives, and managers [GX----]).

       •   Barbara Logan, sales representative: 10 Trial Tr. 66 (she never recommended Stratus
           for FDA-cleared use); 10 Trial Tr. 72 (she understood it was designed for bathing w/
           Kenalog).

       •   Bradford Ader, sales representative: 11 Trial Tr. 11:34 (he never sold Stratus for
           cleared or approved intended use, his sales training was inconsistent with the
           regulatory training); 11 Trial Tr. 37, 59 (Fabian rode with him on sales calls; he
           followed Fabian’s direction to sell Stratus for medical management / drug delivery, the
           direction from management was to sell the device for drug delivery).

       •   Norman Bilsbury, sales representative: 11 Trial Tr. 74 (he understood Stratus was
           designed for use with Kenalog, this was a consistent message in training and in sales
           presentation known as FESS by the Numbers that Elmore created and taught to sales
           representatives); 11 Trial Tr. 85 (he used the FESS by Numbers presentation to sell
           Stratus for drug delivery and it improved his business); 11 Trial Tr. 90-95 (he heard
           the “Total Ostomy” sales presentation that Tim Steele created and that sold Stratus for
           drug delivery [GX2284 (transcript of Steele “Total Ostomy” talk); GX2283_001
           (audio of Steele Total Ostomy talk discussing Stratus as a drug delivery device)].


conference call about using Stratus with Kenalog-40 to provide “an opportunity for a
pharmacological approach”).
                                                  6
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 7 of 21



       •   Eric Krinsky, sales representative: 10 Trial Tr. 24-26; 33-34 (the Acclarent sales
           training staff, including Fabian and other managers, “taught” the sales reps that the
           Stratus was intended to be used with Kenalog; he was not taught that the Stratus had
           any clinical benefit as a spacer; he was taught that the “selling point” of the Stratus
           was “targeted medical therapy” with Kenalog-40; no one at Acclarent told him Stratus
           had clinical benefit as a spacer with saline).

       •   Benjamin Steffen, sales representative: 7 Trial Tr. 87 (he was never trained about any
           clinical benefit of Stratus as a spacer and knew that saline “came right out”).

       While the testimony from just these seven witnesses shows that the criminal

activity involved more than five participants and was otherwise extensive, the evidence at

trial showed that the scheme was far broader: the entire Acclarent sales force understood

from Defendants Facteau and Fabian that they were to sell the Stratus as a drug delivery

device – a use for which they knew it was not FDA-cleared. And, in accordance with that

understanding, the sales force sold it only for that use. As the Court recognized in its

ruling denying the Defendants’ motion for acquittal, “[a]t a training for new sales

representatives in August 2008, Defendant Facteau gave a presentation that indicated that

the company was seeking to commercialize an ‘advanced drug delivery’ treatment,

referring to the Stratus.” See United States v. Facteau, 2020 WL 5517573, at *7 (D.

Mass. Sept. 14, 2020). The Court highlighted the two September 2008 conference calls

that Defendant Facteau held with Fabian for all of Acclarent’s sales representatives to

discuss the “national launch of the Stratus” and quoted from the notes Facteau prepared

for the call showing that he “planned to tell the sales team to talk to physicians about using

the [Stratus] with Kenalog-40 in order to provide physicians with the ‘opportunity for a

pharmacological approach’ to treating sinusitis” See Facteau, 2020 WL 5517573, at *7.

The evidence at trial also included a lengthy audio recordings and various sales scripts that




                                                  7
            Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 8 of 21



managers Jason Elmore and Tim Steele and other sales representatives used to sell the

Stratus as a steroid delivery device. 2

        Based upon the evidence at trial, the Court ruled that the Government had

established a conspiracy by a preponderance of the evidence and that the defendants were

members of the conspiracy. The Court further held that the statements of at least four

other Acclarent employees working under Facteau and Fabian were admissible under

United States v. Petrozziello, 548 F.2d 20 (1st Cir. 1977) because they were made during,

and in furtherance of, the conspiracy: (1) Dan Harfe, an Acclarent marketing manager, 21

Trial Tr. 9-10; (2) Matt Salkeld, Director of Western Sales for Acclarent, id. at 21-22, (3)

Jason Elmore, sales representative and manager, id at 24-25, and (4) Timothy Steele, sales

representative and manager, id. at 27-28. Thus, based upon the Court’s ruling as to these

four co-conspirators alone and the jury’s findings as to the two defendants, there were

more than five participants in the criminal activity.




        2
          GX0001 (Elmore’s FESS by the Numbers presentation); GX1425.001-002 &
1423 (Audio recording of FESS by the Numbers). The Defendants endorsed these
presentations and thus Acclarent sales force used them. See e.g. 5 Trial Tr. 159-160
(Vanderkarr: put her name on Elmore’s slides to use with a surgeon for a presentation); 7
Trial Tr. 122-123 (Steffen: regional managers encouraged the sales representatives to “get
in front of [Elmore] … to learn from him” and Fabian specifically wrote emails about
Elmore’s approach, which included telling surgeons how to use the Stratus as a drug
delivery device; Elmore wanted representatives he supervised to use FESS by the
Numbers, and the presentation was widespread in other territories); 10 Trial Tr. 48-41
(Krinsky: testifying that his manager, Jason Elmore, wanted “all of his reps” to study
Elmore’s “Fess by Numbers” presentation – which touted the use of Stratus as a drug
delivery device – so that they could give it to customers); 11 Trial Tr. 84-85 (Bilsbury:
gave FESS by the Numbers presentation more than once and it improved his business);
GX2284 (transcript of Steele “Total Ostomy” talk); GX2283_001 (audio of Steele Total
Ostomy talk which discussed using the Stratus as a drug delivery device).
                                                  8
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 9 of 21



       The Court’s decision denying Defendants’ Rule 29 and 33 motions also reflected that the

evidence showed that far more than five individuals participated in the criminal conduct. See

Facteau, 2020 WL 5517573, at *7-12. The Court’s opinion noted, among other things, that:

       •   Sales representative Molly Vanderkarr testified that she and another sales
           representative demonstrated for the entire sales force how to market the product for
           use as a drug delivery device with a mock presentation to a doctor – for which she
           received praise from Facteau. Id. at *8.

       •   Sales representative Kevin Convery testified that he “gave a presentation at that sales
           meeting, attended by Defendant Facteau, in which he discussed marketing the Stratus
           as a drug delivery device.” Id. at *8

       •   “Several Acclarent sales representatives, including Ader, Convery, Barbara Logan,
           and Vanderkarr, testified that they never trained physicians to use the Stratus with
           saline and did not promote the device to physicians for use with saline [its sole FDA-
           cleared use].” Id.

       •   “[Acclarent sales representatives] Ader, Convery and Vanderkarr testified that they
           had never recommended that a physician use the device simply as a spacer, without
           saline or Kenalog.” Id. at *9.

       •   Dr. Peter Hwang testified that sales representative Sean Riley discussed using the
           Stratus with steroids and never recommended using it with saline or as a spacer. Id.

       •   Dr. Armstrong testified that, at physician training sessions that Acclarent trainers gave,
           Acclarent trainers instructed physicians to use the device by filing it with Kenalog-40,
           not saline. Id. at *10.

       •   Sales representative Vanderkarr testified that she used the company-provided slides
           while discussing Kenalog-40 with the physicians. Id. at *11.

       •   Sometime in 2011, sales representative Benjamin Steffen saw a sales representative,
           Jason Elmore, give a presentation to physicians that included slides Elmore created
           (without going through the marketing review process) that described the Stratus as
           designed to elute Kenalog-40.” Defendant Fabian communicated with sales
           representatives, including Steffen, via email, praising Elmore’s sales methods. Elmore
           was later promoted to Director of Education and Sales for Acclarent. Id.

       •   In December 2008, Vanderkarr was on an email chain with Defendants Fabian and
           Facteau in which Fabian praised her for communicating with a physician about using
           the Stratus with Kenalog-40. Id.




                                                 9
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 10 of 21



The Court also concluded: “The Government provided ample evidence of promotional activities

directed specifically at Massachusetts physicians and more nationally regarding the use of the

Stratus for drug delivery.” Id. at *19.

        Facteau’s offense level, therefore, must include the four-level enhancement

because there were five or more participants in the criminal activity for which the

defendants were convicted and of which they were organizers and leaders. See United

States v. Chin, 965 F.3d 41 (1st Cir. 2020) (vacating sentence where court did not include

four-point enhancement for pharmacist who participated in corporate FDCA scheme).

        This enhancement also applies because the criminal activity was otherwise

extensive. Most of the 100-plus employees at Acclarent were involved in distributing

30,000 or more Stratus devices over a period of several years. See USSG § 3B1.1,

Application Note 3 (noting that, “in assessing whether an organization is ‘otherwise

extensive,’ all persons involved during the course of the entire offense are considered.

Thus, a fraud that involved only three participants but used the unknowing services of

many outsiders could be considered extensive.”); United States v. Arbour, 559 F.3d 50, 53

(1st Cir. 2009) (The disjunctive language of § 3B1.1(a) is important --- a criminal activity

may be extensive even if does not involve five or more participants).

        B.      Because Facteau Used his Position of Trust to Carry Out the Crimes, a 2-Level
                Enhancement Under USSG § 3B1.3 Is Required.

        Facteau’s crimes of conviction also involved abuse of a position of trust under USSG

§ 3B1.3. Facteau, as the CEO, had final authority over whether Acclarent began to distribute the

Stratus and approved the decision to launch the Stratus without FDA clearance for its intended

use as a steroid delivery device. See, e.g., Facteau, 2020 WL 5517573, at *7-9. He thus used his

senior executive position and managerial discretion to carry out these crimes.


                                                  10
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 11 of 21



        Application Note 1 to § 3B1.3 defines a position of public or private trust as

“characterized by professional or managerial discretion (i.e. substantial discretionary judgment

that is ordinarily given considerable deference)” and notes that “[p]ersons holding such positions

ordinarily are subject to significantly less supervision than employees whose responsibilities are

primarily non-discretionary in nature.” Id. Facteau abused his position as a leader of a medical

device company that sold devices to be surgically implanted into people’s skulls, adjacent to

their brains. In holding such positions of trust, Facteau was obligated to protect public health—

not just his company’s profits. 3 The First Circuit has made clear that such conduct constitutes an

abuse of a position of trust under USSG § 3B1.3. See United States v. Gonzalez-Alvarez, 277

F.3d 73, 81-82 (1st Cir. 2002) (reversing failure to include abuse of position of trust

enhancement for person who sold adulterated milk in violation of FDCA). The Court explained:

        [W]e consider relevant to a § 3B1.3 inquiry whether the public expects that people
        in the position of the defendant will comply with health and safety regulations for
        which they are responsible. … The public was entitled to have dairy farmers like
        Gonzalez–Alvarez provide milk to processing plants compliant with all FDA and
        ORIL regulations, and accordingly we conclude that the defendant occupied a
        position of public trust.

        Gonzalez–Alvarez provided contaminated milk to Tres, intending that it reach the public
        in its adulterated state. It is clear from the record that his position as an ORIL-licensed
        dairy farmer significantly facilitated his commission of this offense. See U.S.S.G. §
        3B1.3. We therefore hold that Gonzalez–Alvarez abused the position of public trust with
        which he was entrusted, and that the district court should have applied a 2–level
        enhancement pursuant to § 3B1.3.



        3
         See also United States v. Stella, 591 F.3d 23, 27-29 (1st Cir. 2009) (upholding abuse of
trust enhancement where nurse had discretion and unsupervised access to drugs); United States v.
Pruett, 681 F.3d 232, 248-49 (5th Cir. 2012) (applying § 3B1.3 enhancement to president and
chief executive officer of waste water treatment company for environmental crime on ground that
use of position facilitated the commission or concealment of the offense because he had discretion
to decide what efforts were taken to comply); United States v. Bracciale, 374 F.3d 998, 1005 (5th
Cir. 2004) (holding that defendant who was regional sales manager at Kraft Foods “occupied a
position of private trust at Kraft” and “that his position of private trust significantly facilitated the
commission of the offense”).
                                                   11
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 12 of 21



Id. (citations omitted). Here, likewise, Facteau abused his position of both public and private trust

by distributing the adulterated and misbranded Stratus.

       Finally, the Court concluded that the evidence established the Defendants’ guilt through

their personal and direct participation in the illegal conduct. Facteau, 2020 WL 5517573, at *18,

FN 140 (“This Court, however, does not need to grapple with the limits of

Park and strict liability in the context of this case because the evidence here clearly

demonstrated that defendants directly and personally participated in the charged conduct.”

(emphasis added)). Because Facteau used his position of both public trust (as to public health)

and private trust (as a senior manager of Acclarent) to carry out the crimes, a two-point

enhancement under § 3B1.3 is required.

       C.      Final Calculation of Guidelines

       The correct calculation under the Sentencing Guidelines, therefore, is as follows:

       (i)     in accordance with USSG § 2N2.1, Defendant’s base offense level is 6 because the
               offenses of conviction involved violation of Statutes and Regulations Dealing with
               Any Food, Drug, Biological Product, Device, Cosmetic, Agricultural Product or
               Consumer Product;

       (ii)    in accordance with USSG § 3B1.1(a), Defendant’s offense level is increased by 4,
               because defendants were organizers and leaders of criminal activity that involved
               five or more participants or was otherwise extensive; and

       (iii)   in accordance with USSG § 3B1.3, Defendants’ offense levels are increased by 2
               because defendants abused of positions of public or private trust or special skill.

       Defendant’s total offense level, therefore, is 12 or 10-16 months.

III.   APPLICATION OF GUIDELINES AND SECTION 3553(a) FACTORS

         The Guidelines “serve as the starting point for the district court’s decision and anchor the

 court’s discretion in selecting an appropriate sentence.” Molina-Martinez v. United States, 136

 S. Ct. 1338, 1349 (2016). Once the sentencing court has established the Guidelines Sentencing

 Range (including a consideration of any applicable departures), it must then evaluate the

                                                  12
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 13 of 21



 sentencing factors set out in 18 U.S.C. § 3553(a). United States v. Dixon, 449 F.3d 194, 204 (1st

 Cir. 2006). These factors support a term of incarceration here.

        A.       Nature, Circumstances, and Seriousness of the Offenses

        Defendant’s crimes are serious and significant. He was a President and Chief Executive

Officer of a medical device company – and a company that sold a product for implantation in the

head, next to the brain. Preserving the effectiveness and integrity of the premarket clearance and

approval processes for medical products serves an important governmental interest in protecting

public health and safety. See Thompson v. W. States Med. Ctr., 535 U.S. 357, 369 (2002). The

FDCA of 1938, which introduced the requirement that firms demonstrate a product’s safety

before distributing it, followed the deaths of approximately 100 people from ingesting “Elixir

Sulfanilamide,” in which the lethal substance diethylene glycol was used as a solvent. The 1962

drug amendments, which require a showing of effectiveness, were precipitated in part by the

distribution in the U.K. of thalidomide, a medication used to treat morning sickness in pregnant

women that caused birth defects in their children. See Wallace F. Janssen, Outline of the History

of U.S. Drug Regulation and Labeling, 36 Food Drug Cosm. L.J. 420 (1981).

        The Medical Device Amendments of 1976 were also a response to public health tragedies,

including from the Dalkon Shield intrauterine contraceptive device (IUD). See H.R. Rep. No. 94-

853, at 8 (1976) (listing reports of at least 16 deaths, 25 miscarriages, and many cases of pelvic

perforation from IUD). Such events also included significant defects in cardiac pacemakers that

led to 34 voluntary recalls of 23,000 units, and serious side effects following implantation of

intraocular lenses, including vision impairment and the need to remove some patients’ eyes. Id.

Beyond the direct harms sometimes caused by medical products, the lost opportunity to select an

effective treatment for the underlying disease is itself a harm that often cannot be fully remedied

after it is incurred.

                                                 13
       Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 14 of 21



       There is also a substantial government and public interest in generating robust data that

supports safety and effectiveness of medical products and in ensuring that diagnoses and

treatment decisions are based upon reliable and accurate data from clinical trials. An incomplete,

biased, or manipulative presentation to gain clearance or approval may lead to unsafe, ineffective,

or unnecessary use of medical products. If companies can evade premarket review and market an

unapproved product or an approved/cleared product for an unapproved use, companies will lack

an adequate incentive to conduct the necessary research and trials.

       The law imposes special duties and requirements on manufacturers of medical products

because they create the risks and have knowledge or the ability to acquire knowledge relevant to

product risk. See Dotterweich, 320 U.S. 277, 285 (1943); United States v. Park, 421 U.S. 658,

672 (1975) (“The requirements of foresight and vigilance imposed . . . are no more stringent than

the public has a right to expect of those who voluntarily assume positions of authority in business

enterprises whose services and products affect the health and well-being of the public that

supports them.”). Defendants’ conduct in this case imperiled these important government

interests and makes imposition of a jail sentence appropriate.

       B.     History and Characteristics of the Defendant

       Facteau enjoyed great opportunities in his life. Unlike many criminal defendants whose

actions are motivated by financial need or addiction or other hardships, Facteau had choices.

Nonetheless, he chose a path of greed. Rather than playing by the rules, Facteau skirted the FDA

medical device approval system to advance his own interests and those of his company. He used

his position to vault himself and his company to overnight success and a quick payout.

       Facteau led his start-up company to quick revenues and ultimately sold it off for millions,

pocketing approximately $32 million. But the reason he was able to command such a high price

was that he chose to find a way around the FDA regulatory system that other medical device

                                                14
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 15 of 21



companies must abide by, putting patients at risk in the process. When a person of such privilege,

opportunity and responsibility takes advantage of their position for no reason other than to make

millions, a jail sentence is merited and necessary to send an appropriate message.

                 C. Need to Promote Respect for the Law and Just Punishment

        The laws governing the approval and clearance of drugs and medical devices in this

country are designed to protect the public from unsafe and ineffective products. These laws

depend, however, upon a system of honesty with the regulators in which entities seeking to sell

such products are required to cooperate with the government. It is vital that when senior

executives of the entities who distribute drugs and medical devices are non-compliant and

deliberately seek to evade and deceive that process, that they are appropriately punished.

        Failure to sentence Facteau – the executive who led and implemented a scheme to cheat

the FDA medical device approval system and carried it out for several years – to a term of

incarceration would send the wrong message: “that would-be white-collar criminals stand to

lose little more than a portion of their ill-gotten gains and practically none of their liberty.”

United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006). It is important both to “the

deterrence of white-collar crime (of central concern to Congress), and “the minimization of

discrepancies between white- and blue-collar offenses, and limits on the ability of those with

money or earning potential to buy their way out of jail.” United States v. Mueffelman, 470 F.3d

33, 40 (1st Cir. 2006) (cited and quoted with approval in United States v. Levinson, 543 F.3d

190, 197-201 (3d Cir. 2008) (noting that “probationary sentences for white-collar crime raise

concerns of sentencing disparities according to socio-economic class”). 4 In a legal system that


        4
        See United States v. Sample, 901 F.3d 1196, 1198-1201 (10th Cir. 2018) (vacating where
white-collar defendant sentenced to probation to allow him to work and repay victims as
impermissibly sentencing based on the defendant’s income); United States v. Kuhlman, 711 F.3d


                                                   15
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 16 of 21



imposes significant terms of incarceration for non-white collar crimes especially, fairness and a

just system of punishment require a term of incarceration here.

       D.     Need to Afford Adequate Deterrence

       Meaningful sentences that through their terms speak loudly are necessary to deter

conduct such as Facteau’s. Lenient sentences for individuals who, like Facteau, decline to play

by the rules create the perception that one can take the easy road to millions and risk only a slap

on the wrist. Appropriate punishment for Facteau will provide general deterrence for those who

would seek to violate the laws that protect the public from unproven or unsafe medical devices.

This in turn helps protect consumers from such corporate executives who would seek to abuse

their positions in the critically important area of medical devices and drugs. Absent such

deterrence, others with the means and opportunity to enrich themselves at the risk of patients and

medical consumers, as well as our healthcare payment system, will similarly and cynically

conclude that the potential rewards of such criminal activity outweigh the risks of being caught

and punished. The sentence in this case should send a strong message to would-be cheats that a

term of imprisonment is a reality for deliberately going around the FDA regulatory system. The

sentence should also assure law-abiding market-participants that they are not foolish for playing

by the rules and running the necessary clinical trials and undergoing the necessary approval



1321, 1329 (11th Cir. 2013) (“The Sentencing Guidelines authorize no special sentencing
discounts on account of economic or social status.”); United States v. Prosperi, 686 F.3d 32, 47
(1st Cir. 2012) (“[I]t is impermissible for a court to impose a lighter sentence on white-collar
defendants than on blue-collar defendants because it reasons that white-collar offenders suffer
greater reputational harm or have more to lose by conviction.”); United States v. Stall, 581 F.3d
276, 286 (6th Cir. 2009) (“We do not believe criminals with privileged backgrounds are more
entitled to leniency than those who have nothing left to lose.”); United States v. Stefonek, 179
F.3d 1030, 1038 (7th Cir. 1999) (“Business criminals are not to be treated more leniently than
members of the ‘criminal class’ just by virtue of being regularly employed or otherwise
productively engaged in lawful economic activity.”). Cf. 28 U.S.C. § 994(d)(11) (requiring that
the Commission “shall assure that the guidelines and policy statements are entirely neutral as to
the race, sex, national origin, creed, and socioeconomic status of offenders”).
                                                 16
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 17 of 21



processes before distributing their products for new medical uses.

       E.     The Need to Avoid Unwarranted Sentence Disparities Among Defendants Guilty
              of Similar Conduct

       The legislative history of the Sentencing Reform Act of 1984, which created the United

States Sentencing Commission, made clear that one of the Act’s goals was to rectify the serious

problem in the criminal justice system that white-collar offenders were not being adequately

punished. See S. Rep. No. 98-225, at 77 (1983) (“[S]ome major offenders, particularly white-

collar offenders . . . frequently do not receive sentences that reflect the seriousness of their

offenses.”). Then-Judge Breyer, an original member of the Sentencing Commission, explained:

         The Commission found in its data significant discrepancies between pre-Guideline
         punishment of certain white-collar crimes, such as fraud, and other similar common
         law crimes, such as theft. … To mitigate the inequities of these discrepancies, the
         Commission decided to require short but certain terms of confinement for many
         white-collar offenders, including tax, insider trading, and antitrust offenders, who
         previously would have likely received only probation.

 See Stephen Breyer, The Federal Sentencing Guidelines and the Key Compromises Upon Which

 They Rest, 17 Hofstra L. Rev. 1, 20-21 (1988). The need to avoid disparities in sentencing and

 the gulf between white collar sentences and non-white collar sentences calls strongly for a

 sentence of incarceration here, where a top executive of a health care company chooses to

 deliberately undermine the FDA regulatory device clearance system.

       A sentence of incarceration for a misdemeanor conviction is consistent with sentences in

other cases, including many with far less evidence of personal and direct knowledge and

involvement by the corporate official. For example, in 2011, four corporate executives received

jail sentences ranging from five to nine months for FDCA misdemeanors for distribution of

adulterated and misbranded devices, notwithstanding the executives’ assertions that they lacked




                                                  17
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 18 of 21



knowledge of relevant wrongdoing. 5 The Court rejected the defendants’ arguments in that case

that they should not be sent to jail because they did not know that their conduct was illegal.

United States v. Higgins, 2011 WL 6088576, at *1 (E.D. Pa. 2011). Similarly, in October 2020,

the former chief executive officer of Indivior was sentenced to six months imprisonment for

Indivior’s marketing of an opioid-based product without any direct involvement in the illegal acts.

United States v. Thaxter, 20-CR-00024, Dkt. 55 (W.D.V.A. Oct. 22, 2020). See also, e.g., United

States v. Quality Egg, LLC, 99 F. Supp. 3d 920, 942-946 (imposing three-month prison sentences

based upon responsible corporate officer liability for distribution of adulterated eggs adulterated

without evidence of defendants’ knowledge of the contaminated eggs), aff’d. United States v.

DeCoster, 828 F.3d 626, 631 (8th Cir. 2016). 6

       The prospect of jail time for such violations is not new or merely recent. Since the

enactment of the FDCA, a great number of defendants have received custodial sentences for such




       5
          United States v. Bohner, No. 2:09-cr-403 (E.D. Pa. Dec. 13, 2011) (eight-
months); United States v. Higgins, No. 2:09-cr-403, 2011 WL 6088576, at *13-14 (E.D. Pa. Dec.
7, 2011) (nine months); United States v. Huggins, No. 2:09-cr-403 (E.D. Pa. Nov. 21, 2011)
(nine months); United States v. Walsh, No. 2:09-cr-403 (E.D. Pa. Nov. 22, 2011) (five months).
        6
          See, e.g., United States v. Haga, 821 F.2d 1036 (5th Cir. 1987) (ninety-day sentence for
misdemeanor distribution of misbranded drugs); United States v. Cohen, FDA Notices of
Judgment--Food (“F.N.J.”) No. 26,766 (D.N.J. 1959) (three-month sentence, upon revocation of
suspended sentence, for shipping adulterated eggs); United States v. Hohensee, 243 F.2d 367 (3d
Cir. 1957) (year-and-a-day sentence for strict-liability felony distribution of misbranded
drugs; V.E. Irons, Inc. v. United States, 244 F.2d 34 (1st Cir. 1957) (one-year sentence for
distributing misbranded food and drugs); United States v. Kaadt, 171 F.2d 600 (7th Cir. 1948)
(one-year sentences against responsible corporate officers for distributing misbranded drugs);
United States v. Catania Importing Co., F.N.J. No. 7876 (D. Mass. 1945) (three-month sentence
against treasurer/manager of corporation for adulteration and misbranding of oil); United States v.
Robinson, F.N.J. No. 9695 (N.D. Ohio 1946) (six-month sentence for adulteration and
misbranding of cocoa); United States v. New Essential Cheese Cake Co., F.N.J. No. 4919
(E.D.N.Y. 1943) (three-month sentences against corporate officers for shipment of adulterated
cheesecake); United States v. Maltese, F.N.J. No. 4480 (E.D.N.Y. 1942) (three-month sentence
for adulteration and misbranding of oil). FDA Notices of Judgment are available at
https://ceb.nlm.nih.gov/fdanj/.
                                                 18
       Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 19 of 21



misdemeanor violations. 7 Nor are custodial sentences for such offenses limited to violations of

the FDCA. 8 Where, as here, defendants were directly involved in – initiated and drove the

wrongdoing, such a sentence is particularly deserved and necessary.

                                        CONCLUSION

       Facteau made a deliberate choice to take advantage of the United States health care and

medical device clearance system. He tried to cheat patients, doctors and payors by making them

purchase this device to slowly elute a drug when he knew it had not been tested to determine

whether it could deliver the drug over the promised time period, let alone FDA cleared for such

use. “[T]he public has a right to expect” a heightened degree of foresight and care from “those

who voluntarily assume positions of authority in business enterprises whose services and products

affect the health and well-being of the public that supports them.” Park, 421 U.S. at 672. The

harm here is the potential to undermine the FDA approval process and thus both the safety and

efficacy of drugs and devices and the public’s confidence in drugs and devices. As has been




       7
           See, e.g., United States v. Shapiro, 491 F.2d 335, 336-37 (6th Cir. 1974) (per curiam)
(upholding probation revocation and six-month sentence against company president who failed to
remedy “unsanitary conditions in a vermin infested plant”); Rich v. United States, 389 F.2d 334,
335 (8th Cir. 1968) (affirming misdemeanor conviction and one-year sentence for sale of
unlawful drugs); United States v. Siler Drug Store Co., 376 F.2d 89, 89 (6th Cir. 1967) (per
curiam) (affirming one-year sentence for company president and employee for selling misbranded
drugs); Lelles v. United States, 241 F.2d 21, 23 (9th Cir. 1957) (affirming eighteen-month
sentence for owner of company that distributed adulterated food and committed prior
misdemeanor); United States v. Kocmond, 200 F.2d 370, 374 (7th Cir. 1952) (affirming nine-
month sentences against individuals for selling misbranded horse meat); United States v.
Greenbaum, 138 F.2d 437, 438 (3d Cir. 1943) (noting three-month sentence against corporate
president for misdemeanor of selling rotten eggs).
         8
           See, e.g., Tart v. Massachusetts, 949 F.2d 490 (1st Cir. 1991) (upholding, against
constitutional challenge, jail sentence for strict-liability offense of unloading fish without a
permit); McQuoid v. Smith, 556 F.2d 595, 597-99 (1st Cir. 1977) (upholding one-year sentence
for strict-liability offense of possession of unregistered firearm); Rogers v. United States, 367
F.2d 998 (8th Cir. 1966) (upholding conviction, with ninety-day sentence, for strict-liability
violation of Migratory Bird Treaty Act).
                                                19
        Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 20 of 21



demonstrated recently again in the current pandemic, the integrity and credibility of the FDA

review process is life-saving important.

       The facts of this case are so clear and blatant that they did not leave the jury, nor the

Court, with any reasonable doubt as to these Defendants’ guilt for their own participation in, and

direction of, this criminal activity. Facteau was not just a responsible corporate officer – he was a

mastermind of the criminal conduct, its leader – who drove the rest of his company and its

employees into the illegal conduct. He is fully deserving of the meaningful but reasonable prison

sentence recommended by the United States.


                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Sara Miron Bloom
                                              SARA MIRON BLOOM
                                              PATRICK CALLACHAN
                                              Assistant United States Attorneys
                                              John Joseph Moakley United States Courthouse
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3265
                                              RAQUEL TOLEDO
                                              Trial Attorney
                                              U.S. Department of Justice

Dated: January 6, 2021




                                                 20
       Case 1:15-cr-10076-ADB Document 527 Filed 01/06/21 Page 21 of 21




                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will
be sent to those indicated as non-registered participants.
                                               /s/ Sara Miron Bloom
                                               Sara Miron Bloom
                                               Assistant United States Attorney


Date: January 6, 2021




                                                21
